Appeals by defendant from (1) a judgment of the Supreme Court, Kings County (Starkey, J.), rendered July 30,1979, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence, and (2) an order of the same court, dated January 9, 1980, which denied resentencing. The appeal from the judgment brings up for review the denial, after a hearing, of defendant’s motion to suppress physical evidence (Slavin, J.). Judgment reversed, on the law, motion to suppress physical evidence granted, and matter remitted to Criminal Term for further proceedings. Appeal from the order dismissed as moot in light of our determination on the appeal from the judgment. The People failed to establish at the suppression hearing that there was probable cause for the arrest of the defendant. In a situation such as existed at bar, it was incumbent upon the People to produce, at the suppression hearing, the undercover officer who relayed the information to the arresting officer resulting in the defendant’s arrest (see People v Havelka, 45 NY2d 636, 641; People v Lypka, 36 NY2d 210; People v Delgado, 79 AD2d 976). As such, the $1 bill seized from defendant at the time of the arrest must be suppressed. Damiani, J. P., Titone, Gibbons and Weinstein, JJ., concur.